Citation Nr: 1433405	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1990 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  

Case law mandates that a claim for a psychiatric disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issues to the broader issue of entitlement of service connection for a psychiatric disability, as is reflected on the cover page.

In an August 2013 decision, the Board remanded the claim for further development.

The Board notes that the Veteran's file has been processed using the Veterans Benefits Management System (VBMS).  Additionally, a review of the Veteran's Virtual VA file reveals the April 2013 Board hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

In the August 2013 decision, the Board requested that the examiner specifically comment on the multiple psychiatric diagnoses the Veteran has received.  While the examiner noted and commented on the Veteran's diagnoses of PTSD, alcohol dependence; unspecified drug dependence; anxiety; and tobacco use disorder; the examiner failed to address the Veteran's diagnosis of depression as seen in VA treatment records dated November 2011, December 2011 and May 2012.  While depression was not diagnosed at the time of the October 2013 VA examination, it has been diagnosed during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (instructing that the current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal, even if the disability may have resolved prior to adjudication).  As such, a remand is necessary to obtain an addendum opinion regarding the Veteran's diagnosed depression.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file and a copy of this remand should be returned to the examiner that performed the October 2013 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should specifically comment on the Veteran's diagnosis of depression as seen in VA treatment records dated November 2011, December 2011 and May 2012 and comment as to whether the Veteran currently meets the DSM-IV criteria for such a diagnosis and if it is at least as likely as not that it developed due to service.  If it is determined that the Veteran does not presently meet the DSM-IV criteria for a diagnosis of depression, the examiner should opine as to whether it is at least as likely as not that the previous diagnoses manifested due to service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



